Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
By the amendment claims 1-18 are pending with claims 5, 8-9 and 13-15 being amended. The applicant’s amendments have overcome all objections and 35 U.S.C 112 rejections as presented in the previous Office action. A Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claims 1-18 would be allowable.

Independent claims 1 and 11 are allowable for disclosing if no defective slabs are detected in the row, the entire row is continued onto a fourth conveyor and onwards to a fifth conveyor both being downstream of the first conveyor and has the same direction of travel as the third conveyor. The closest prior art of Masaharu et al (US 5104523) discloses a sorter for glass plates being fed in rows of three with a detector and a discharge conveyor. Hansen et al. (WO 2004096455) discloses a sorting system for paving stones, with a 3rd conveyor and buffer table for assembling sets of stones. However, there is no teaching or suggestion in the prior art that would render the movement of the entire row of non-defective slabs obvious to a person with ordinary skill in the art.

Claims 2-10, and 12-18 would be allowable by virtue of their dependence on claims 1 and 11.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3653 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653